Citation Nr: 9903450	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-16 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.





The Board of Veterans Appeals (Board) notes that the issue on 
appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record reveals that on February 1, 1999 the 
veteran gave clarification to the Board that he wished to 
have a Travel Board hearing before a member of the Board and 
to return his claims folder to the RO for such purpose. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
RO before a Member of the Board.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  



The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


